This is an injunction suit brought by appellee Seale against Rufus Pevehouse, sheriff of Navarro county, Tex., to restrain the levy of an execution issued out of a justice court in Grayson county, Tex., and directed to the said sheriff of Navarro county, Tex. The Hon. Hawkins Scarborough, judge of the district court of Navarro county, granted a temporary injunction temporarily restraining the levy of said execution, from which action of the court the Allied Drug Products Company, a corporation, the plaintiff in the original suit in the justice's court in Grayson county, filed assignments of error, appeal bond, etc., and presents the record here for review.
It appears upon the face of the record that Rufus Pevehouse, sheriff of Navarro county, Tex., the only party defendant in the trial court, made no effort to appeal from the order granting the temporary injunction; but that the Allied Drug Products Company, a corporation, which was not a party to said injunction suit in the trial court, has attempted to appeal from the court's said order. The Allied Drug Products Company, not being a party to said injunction suit in the trial court, had no right of appeal. Article 4662, Revised Civil Statutes; Texas Jurisprudence, vol. 3, § 80, p. 144; Most Worshipful King Solomon v. Mitchell et al. (Tex.Civ.App.) 234 S.W. page 687, and cases cited; Strickland v. Lakeside Irr. Co. (Tex.Civ.App.) 175 S.W. 740; City of Houston v. Baker (Tex.Civ.App.) 178 S.W. 820. And such attempted appeal was wholly insufficient to confer any jurisdiction upon this court.
This court not having acquired any jurisdiction of this appeal, the same is hereby dismissed. The cost of the attempted appeal is assessed against the Allied Drug Products Company.